 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DON MARTIN, ET AL.,                           Case No. CV 20-10184-TJH (KK)
11                               Plaintiff,
12                        v.                        ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
13    CITY OF LOS ANGELES, ET AL.,                  UNITED STATES MAGISTRATE
                                                    JUDGE
14                               Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23
24   Dated: JUNE 14, 2021
25
                                              HONORABLE
                                              HON NORABLE TERRY J.      J HATTER,
                                                                           HA ATTER, JR.
26                                            Senior
                                                  or United
                                              Senio  Uniited States District Judge
                                                                             Jud
                                                                               dge
27
28
